Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments filed 12/20/2021 with respect to withdrawal of claim 6 (page 9), have been considered but they are not persuasive.  Claims 5 and 6 cannot coexist for the elected species reading on figure 3.  Accordingly, claim 6  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20200144224 A1) in view of Chandhok (US 20210098360 A1).
Regarding claim 1, Lin discloses a semiconductor package (Fig. 23F), comprising: a first substrate (113); a chip stack (159-1) disposed on the first substrate, the chip stack comprising a plurality of first semiconductor chips (251-3, Fig. 15B showing an enlarged chip stack 159) vertically stacked on the first substrate; a second semiconductor chip (100c within 190, Figs. 19F and 23F, see [0377]) disposed on the first substrate and horizontally spaced apart from the chip stack, the second semiconductor chip comprising a second substrate (2 and  52, Fig. 19F showing 
Lin fails to expressly illustrate the circuit layer is formed on a bottom surface of the second substrate.  However, Lin clearly teaches the circuit layer is functioning to connect (“may couple” [0377]) external connections (6a on top and bottom, Fig. 19F) to circuitry elements (4) of the second substrate.  Lin further discloses a semiconductor chip with a reversed configuration (688, Fig. 15B) of the circuit layer (696), external connections (6a and 158), circuitry elements (4), and substrate (2).  The reversed configuration performs the same function of connecting external connections to circuitry elements (“interconnects” [0358]).
Both configurations teach a circuit layer, external connections, circuit elements, and a substrate, however with reversed configurations.  Both devices operate normally and function the same as semiconductor chips, therefore the arrangement of the circuit layer does not affect the function of the semiconductor chip.  One of ordinary skill in the art at the time of filing would have recognized that reversing the configuration of the circuit layer, external connections, and circuitry elements of the second substrate would have yielded predictable results, thereby 
With respect to the arrangement of the circuit layer, i.e. formed on a bottom surface of the second substrate. This limitation, absent any criticality, is only considered to be an obvious rearrangement of the parts disclosed by the Prior Art.  The courts held that the particular placement of parts, without any criticality, is within the level of skill in the art as the particular arrangement claimed by applicant is nothing more than an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Illustrated below are Figs. 15B, 19F, and 23F of Lin.

    PNG
    media_image1.png
    698
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    668
    media_image3.png
    Greyscale


However, Lin as applied above teaches silicon oxide directly on the upper portion of the second substrate (middle 52 within 100c, Fig. 19F) and silicon oxide directly on the lower portion of the third semiconductor chip (upper 52 below 159-2) contact to form a junction (“joining surface” [0378]).
Chandhok teaches a junction in the same field of endeavor (106 in contact with 112, Fig. 1F) comprises two adjoining silicon oxide surfaces (106, 112). Chandhok further teaches silicon oxides may be doped with an insulating element (nitrogen, claim 2).  Chandhok provides a clear teaching to motivate one to modify the silicon oxide of Lin’s of second substrate and third semiconductor chip to be doped with an insulating element in that it may protect against electrical problems caused by diffusion of metals within the silicon oxide ([0038]).  Therefore, it would have been obvious to have only an upper portion of the second substrate, from among all portions of the second substrate, doped with an insulating element, and a lower portion of the third semiconductor chip doped with the insulating element because it would protect against electrical problems, thus improving device reliability.
Illustrated below is a marked and annotated figure of Fig. 1F of Chandhok.

    PNG
    media_image4.png
    506
    803
    media_image4.png
    Greyscale

Regarding claim 2, Lin in view of Chandhok discloses a semiconductor package, wherein the insulating element comprises oxygen or nitrogen, the upper portion of the second semiconductor chip comprises oxide, nitride, or oxynitride of a semiconductor material constituting the second semiconductor chip (Lin, silicon oxide 52, [0383]), and the lower portion of the third semiconductor chip comprises oxide, nitride, or oxynitride of a semiconductor material constituting the third semiconductor chip (Lin, silicon oxide 52, [0383]).
Regarding claim 3, Lin in view of Chandhok discloses a semiconductor package (Chandhok, Fig. 1F), wherein a concentration of oxygen or nitrogen in the upper portion of the second semiconductor chip and a concentration of oxygen or nitrogen in the lower portion of the third semiconductor chip decrease with increasing distance from the interface between the second semiconductor chip and the third semiconductor chip (“increased...oxygen content of the surface” [0077]).

Regarding claim 5, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 23F), further comprising an interposer substrate (551) provided between the chip stack and the first substrate and between the second semiconductor chip and the first substrate, wherein the chip stack and the second semiconductor chip are electrically connected to each other through the interposer substrate (“interconnects…of first…and second…modules” [0392]; Fig. 12).
Regarding claim 7, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 19F), wherein the second semiconductor chip and the third semiconductor chip are electrically insulated from each other by the upper portion of the second semiconductor chip and the lower portion of the third semiconductor chip.
Regarding claim 8, Lin in view of Chandhok discloses a semiconductor package (Lin, 23F), further comprising: a mold layer (565) that surrounds the chip stack and the third semiconductor chip, wherein a top surface of the chip stack and a top surface of the third semiconductor chip are exposed from the mold layer.
Regarding claim 10, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 19F), further comprising: a first metal pattern  (6a within and at top of 100c) provided on a top surface of the second semiconductor chip; and a second metal pattern (upper 6a just below 159-2) provided on a bottom surface of the third semiconductor chip, wherein the first metal pattern contacts the second metal pattern at an interface between the first metal pattern and the second metal pattern, and the interface between the first metal pattern and the second metal 
Regarding claim 11, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 19F), wherein the first metal pattern and the second metal pattern constitute a single object formed of a same material (“copper-to-copper bonding” [0379]).
Regarding claim 12, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 19F), wherein the first metal pattern and the second metal pattern are patterns parallel to a top surface of the first substrate.
Lin in view of Chandhok fails to teach the first metal pattern and the second metal pattern are line-shaped patterns extended in a direction parallel to a top surface of the first substrate.  However, Lin teaches the metal patterns function as interconnections (“metal pads…on the…interconnection” [0377]).
Chandhok discloses metal patterns in the same field of endeavor (102, 148; Fig. 1F).  Chandhok illustrates various shaped metal patterns functioning as interconnections and further teaches dimensions of metal patterns are a design choice ([0065] discloses many differing dimensions for 148).  One of ordinary skill in the art could have modified the shape of the metal patterns of Lin, and the results would have been predictable, because Chandhok discloses a plurality of shapes and shape is a matter of design choice.  Such modification would have been an obvious engineering variation, well within the ordinary skill in the art.  For example, shape and dimension of the metal patterns can be varied to interconnect with features of varying number and size, and therefore an obvious expedient.  Therefore having the first metal pattern and the second metal pattern as line-shaped patterns extended in a direction parallel to a top 

Regarding independent claim 13, Lin discloses a semiconductor package (Fig. 21F), comprising: a first substrate (113); an interposer substrate (551) mounted on the first substrate; a base semiconductor chip mounted on the interposer substrate (688 within chip 159-1, Fig. 15B); a plurality of first semiconductor chips (251-3, Fig. 15B showing an enlarged chip stack 159) vertically stacked on the base semiconductor chip; a second semiconductor chip (100c within 190, Figs. 19F and 23F, see [0377]) disposed on the interposer substrate and horizontally spaced apart from the plurality of first semiconductor chips, the second semiconductor chip comprising a second substrate (2 and 52, Fig. 19F showing an enlarged second semiconductor chip 190) and a circuit layer (20) that is formed on a surface of the second substrate, the second substrate being a silicon substrate, a germanium substrate, or a silicon-germanium substrate (silicon, [0377]); and a third semiconductor chip (159-2, Fig. 19F) disposed on the second semiconductor chip, wherein an upper portion of the second semiconductor chip (middle 52 layer within 100c) and a lower portion of the third semiconductor chip (upper 52 layer below 159-2) contain silicon oxide (i.e, 52 layers are of silicon oxide; [0365]), and the upper portion of the second semiconductor chip and the lower portion of the third semiconductor chip form a junction layer (junction of combined upper and lower 52), and the third semiconductor chip is electrically insulated from the second semiconductor chip by the junction layer (“insulating bonding layer” [0365]) disposed between a portion of the third semiconductor chip (upper 52 below 159-2) and a portion of the second semiconductor chip (middle 52 above 100c).

Both configurations teach a circuit layer, external connections, circuit elements, and a substrate, however with reversed configurations.  Both devices operate normally and function the same as semiconductor chips, therefore the arrangement of the circuit layer does not affect the function of the semiconductor chip.  One of ordinary skill in the art at the time of filing would have recognized that reversing the configuration of the circuit layer, external connections, and circuitry elements of the second substrate would have yielded predictable results, thereby forming the circuit layer on a bottom surface of the second substrate.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
With respect to the arrangement of the circuit layer, i.e. formed on a bottom surface of the second substrate. This limitation, absent any criticality, is only considered to be an obvious rearrangement of the parts disclosed by the Prior Art.  The courts held that the particular placement of parts, without any criticality, is within the level of skill in the art as the particular In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Lin as applied above fails to teach wherein only an upper portion of the second substrate, from among all portions of the second substrate, is doped with an insulating element, a lower portion of the third semiconductor chip is doped with the insulating element.
However, Lin as applied above teaches silicon oxide directly on the upper portion of the second substrate (middle 52 within 100c, Fig. 19F) and silicon oxide directly on the lower portion of the third semiconductor chip (upper 52 below 159-2) contact to form a junction (“joining surface” [0378]).
Chandhok teaches a junction in the same field of endeavor (106 in contact with 112, Fig. 1F) comprises two adjoining silicon oxide surfaces (106, 112). Chandhok further teaches silicon oxides may be doped with an insulating element (nitrogen, claim 2).  Chandhok provides a clear teaching to motivate one to modify the silicon oxide of Lin’s of second substrate and third semiconductor chip to be doped with an insulating element in that it may protect against electrical problems caused by diffusion of metals within the silicon oxide ([0038]).  Therefore, it would have been obvious to have only an upper portion of the second substrate, from among all portions of the second substrate, doped with an insulating element, and a lower portion of the third semiconductor chip doped with the insulating element because it would protect against electrical problems, thus improving device reliability.
Regarding claim 14, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 19F), wherein a lower portion of the junction layer is an upper portion of the second semiconductor chip (upper portion of 52 within 100c), and an upper portion of the junction layer is the lower portion of the third semiconductor chip (lower portion of 52 within 159-2).

Regarding claim 16, Lin in view of Chandhok discloses a semiconductor package (Chandhok, Fig. 1F), wherein a concentration of oxygen or nitrogen in the lower portion of the junction layer decreases with increasing distance from the upper portion of the junction layer, and a concentration of oxygen or nitrogen in the upper portion of the junction layer decreases with increasing distance from the lower portion of the junction layer (“increased...oxygen content of the surface” [0077]).
Regarding claim 17, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 19F), further comprising a metal pattern (6a) provided in the junction layer.
Regarding claim 19, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 15B), wherein a total number of first semiconductor chips of the plurality of first semiconductor chips stacked is eight to thirty-two ([0349]).
Regarding claim 20, Lin in view of Chandhok discloses a semiconductor package (Lin, Fig. 19F), wherein the portion of the second semiconductor chip, the junction layer, and the portion of the third semiconductor chip have a continuous structure such that there is no interface visible between the portion of the second semiconductor chip and the junction layer and between the junction layer and the portion of the third semiconductor chip is visible (“direct bonding” [0379]).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 10-13) that Lin does not teach, suggest, or render obvious at least, for example, the features of “the second semiconductor chip comprising a second substrate and a circuit layer that is formed on a bottom surface of the second substrate, the second substrate being a silicon substrate, a germanium substrate, or a silicon-germanium substrate ... wherein only an upper portion of the second substrate, from among all portions of the second substrate, is doped with an insulating element” recited in claim 1.  Applicant makes similar arguments for claim 13 with respect to the circuit layer and bottom surface of the second chip.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817